Title: Thomas Boylston Adams to William Cranch, 4 January 1794
From: Adams, Thomas Boylston
To: Cranch, William


          
            My dear William
            Philadelphia 4th: Jany: 1794.
          
          The Minister of the French Republic has litterally pursued the Instructions of his Masters, the Executive Council of France; but the Members of that Council who gave the instructions are at present in disgrace; hence a question arises; whether when a source from whence power is derived, becomes, & is declared to be corrupt, any authority flowing from thence, be sufficiently valid to justify the person acting under it? I know the general rule of law to be, that, “Any. Act done in pursuance of a power given by law, while that law continues in force, is valid, altho’ the law giving such power should afterwards be repealed, or by its own limitation expire”; but whether this rule is acknowledged in France, & bears analogy to the above question, is at least doubtful. We are waiting the answer of the Executive of France to the letter of complaint from the Secretary of State, concerning the conduct of the Citizen Minister. If the Convention approve the instructions of their Ex-Council to the Minister; they must necessarily declare war against America, or overlook the opposition that has uniformly been made to the measures of Genet. There is a wide difference between the Construction put upon some Articles of our Treaty by the French, & that which we hold to be just. Both can’t be right; what middle power shall be called in to decide the difference
          The usual method in such cases is to confer together where the dispute is of a nature which will admit deliberate discussion, & between powers desirous of keeping up a good understanding; But if neither party will yield the ground there is no other resort than Arms, to settle the difference. It would be a singular revolution in public sentiment if such an event as a Declaration of war on the part of France against America should take place; & I fear it is far from being improbable. In addition to this critical situation of our affairs, the Gothick Swarms of Moor’s Tartars & Algerines are poured forth from their hives to intercept our Navigation. Official Papers have been received from various quarters relative to this business; they have occupied the time of Congress for 10 Days past, but as they are confidential the Galleries are closed & we the People are kept in ignorance of the Mac[hina]tions of our Rulers. A number of our Vessels have been captured and many more will be

endangered before any effectual measures will be adopted for relief. The public sentiment is divided, & of course the Legislature, between the elligibility of two expedients, one for building & equipping a sufficient force to protect our Commerce, another for purchasing a Treaty with the Algerines upon terms, resembling those of other powers, who stand upon this footing with them.
          The latter is most like to meet approbation, but both are doubtful. Subjects connected with these above mentioned at present occupy the attention of the People of this place. They are interesting to the Continent, but I know not whether they have excited general enquiry. The sentiment & conversation of the day is all I can afford for your amusement, for I pretend not to Anticipate questions or events that may hereafter arise. If I err not in my surmises however, the present generation have a task upon hand, little inferior in the difficulty of its management to that of their predecessors. God grant, that the genius of American freedom may continue to preside in our Councils; & may she inspire them with wisdom proportioned to the exigences of the times.
          A long intermission has taken place in our Correspondence much against my interest & inclination; I chose to take it up as if no such chasm had existed, rather than trouble myself in framing fruitless apologies. Trivial causes are not apt to inspire well known friends with jealousy or suspicion; I feel therefore perfectly sure that this letter will meet a welcome reception; and an answer when convenience suits.
          I have become again united in the bo[nds] of fraternity with yourself; & have had the satisfaction to ad[dress] a Jury of my Country in my New Capacity. Without those usual advantages of a powerful & numerous retinue of Relatives & connections, which those who are natives of this place enjoy, without any general acquaintance with the middling Class of Citizens, who give the first lift to our Profession; I come forward at the Bar of Philadelphia; but I feel little apprehension that these impediments will be lasting, or ultimately detrimental. My first object must be to make myself known, the next to excite a confidence in the people, that may induce them to entrust their interests to my care. To effect these objects, time will be necessary; & tho’ my rise may be slow, it shall be sure & certain. Pardon the vanity if it be such, but consider also whether it may not be called by the gentler name of Laudable resolution.
          Accept the Esteem & Affection / of your Friend & Brother
          
            Thomas B Adams
          
          
          
          
          
            PS, Present me affectionately to the Family of our Unckle, and to others whom you visit. We are told here that your Frd: White is to marry Miss Dalton; & neither she nor the family contradict it. How is it?—
          
        